EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Hsu (Reg. No. 61,007) on February 16, 2022.
The application has been amended as follows: 
In the claims:

1.	(Currently Amended) A non-transitory computer-readable storage medium for adjusting operating frequencies when executed by a processing unit of a device, the non-transitory computer-readable storage medium comprising program code to: 
collect an interface-activity parameter comprising information about data transmissions on a host access interface and/or a flash access interface; 
select a minimum frequency range of a plurality of first frequency ranges when the interface-activity parameter indicates that the device does not perform background operations and has not entered an idle state, and a data transmission mode between a host and the device is Pulse-Width Modulation (PWM) or PWM-auto mode; and 
drive a first clock generator to output a first clock signal at a first frequency falling within [[a]] the selected [[first]] minimum frequency range, thereby enabling the host access interface and/or the flash access interface to operate at a first operating frequency.

2.	(Currently Amended) The non-transitory computer-readable storage medium of claim 1, comprising program code to: 
a frequency range from a plurality of second frequency ranges according to the interface-activity parameter; and 
drive a second clock generator to output a second clock signal at a second frequency falling within [[a]] the selected [[second]] frequency range, thereby enabling the processing unit to operate at a second operating frequency.

4.	(Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein the background operations are not originated by the host but the device.

5.	(Currently Amended) The non-transitory computer-readable storage medium of claim 1, comprising program code to:
	select the minimum frequency range of the plurality of first frequency ranges when the interface-activity parameter indicates that the device has entered the idle state.

6.	(Currently Amended) The non-transitory computer-readable storage medium of claim 1, comprising program code to: 
	[[Select]] select a maximum frequency range of the plurality of first frequency ranges when the interface-activity parameter indicates that the device does not perform background operations and has not entered the idle state, and the data transmission mode between the host and the device is gear 2 or 3 of a high-speed (HS) or HS-auto mode.

7.	(Currently Amended) The non-transitory computer-readable storage medium of claim 1, comprising program code to:
	select a frequency range slower than a maximum frequency range of the plurality of first frequency ranges and faster than the minimum frequency range of the plurality of first frequency ranges when the interface-activity parameter indicates that the device does not perform 

8.	(Currently Amended)  A method for adjusting operating frequencies, performed by a processing unit of a device when loading and executing software or firmware program code, comprising: 
collecting an interface-activity parameter comprising information about data transmissions on a host access interface and/or a flash access interface; 
selecting a minimum frequency range of a plurality of first frequency ranges when the interface-activity parameter indicates that the device does not perform background operations and has not entered an idle state, and a data transmission mode between a host and the device is Pulse- Width Modulation (PWM) or PWM-auto mode; and 
driving a first clock generator to output a first clock signal at a first frequency falling within [[a]] the selected [[first]] minimum frequency range, thereby enabling the host access interface and/or the flash access interface to operate at a first operating frequency.

9.	(Currently Amended)	The method of claim 8, comprising:
	selecting [[one]] a frequency range from a plurality of second frequency ranges according to the interface-activity parameter; and
	driving a second clock generator to output a second clock signal at a second frequency falling within [[a]] the selected [[second]] frequency range, thereby enabling the processing unit to operate at a second operating frequency.

11.	(Currently Amended) The method of claim 8, comprising:
	selecting the minimum frequency range of the plurality of first frequency ranges when the interface-activity parameter indicates that the device has entered the idle state.

12.	(Currently Amended) An apparatus for adjusting operating frequencies, comprising: 
a first clock generator; and 
a processing unit coupled to the first clock generator and [[arranged]] programmed to: 
[[operably]] collect an interface-activity parameter comprising information about data transmissions on a host access interface and/or a flash access interface; 
select a minimum frequency range of a plurality of first frequency ranges when the interface-activity parameter indicates that the apparatus does not perform background operations and has not entered an idle state, and a data transmission mode between a host and the apparatus is Pulse-Width Modulation (PWM) or PWM-auto mode; and 
drive a first clock generator to output a first clock signal at a first frequency falling within [[a]] the selected [[first]] minimum frequency range, thereby enabling the host access interface and/or the flash access interface to operate at a first operating frequency.

13.	(Currently Amended) The apparatus of claim 12, comprising:
	 a second clock generator coupled to the processing unit, 
wherein the processing unit is [[arranged]] programmed to: 
[[operably]] select [[one]] a frequency range from a plurality of second frequency ranges according to the interface-activity parameter; and 
drive the secondBIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/221,116Docket No.: 3722-0489PUS2Reply dated January 19, 2022Page 6 of 10 Reply to Office Action of November 24, 2021clock generator to output a second clock signal at a second frequency falling within [[a]] the selected [[second]] frequency range, thereby enabling the processing unit to operate at a second operating frequency.

17.	(Currently Amended)	The apparatus of claim 12, wherein the processing unit is [[arranged]] programmed to [[operably]] select a frequency range from 62.5MHz to 

18.	(Currently Amended)	 The apparatus of claim 12, wherein the processing unit is [[arranged]] programmed to [[operably]] select the minimum [[first]] frequency range, wherein the minimum frequency range ranges from 62.5MHz to 87.5MHz, when the interface-activity parameter indicates that the apparatus does not perform background operations and has not entered the idle state, and the data transmission mode between the host and the apparatus is Pulse-Width Modulation (PWM) or PWM-auto mode.

19.	(Currently Amended) The apparatus of claim 12, wherein the processing unit is [[arranged]] programmed to [[operably]] select a frequency range from 250MHz to 350MHz when the interface-activity parameter indicates that the apparatus does not perform background operations and has not entered the idle state, and the data transmission mode between the host and the apparatus is gear 2 or 3 of a high-speed (HS) or HS-auto mode.

20.	(Currently Amended)	The apparatus of claim 12, wherein the processing unit is [[arranged]] programmed to [[operably]] select a frequency range from 125MHz to 175MHz when the interface-activity parameter indicates that the apparatus does not perform background operations and has not entered the idle state, and the data transmission mode between the host and the apparatus is gear 1 of a high-speed (HS) or HS-auto [[mod]] mode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed on January 19, 2022 is sufficient to overcome the nonstatutory double patenting rejection based on U.S. Patent No. 11,003,235.

Huang, U.S. Patent Application Publication No. 2012/0250426, discloses a memory controller that is capable of adjusting the duty cycle of a clock using pulse-width modulation.
The prior art of record does not teach or suggest, alone or in combination, a non-transitory computer-readable storage medium for adjusting operating frequencies when executed by a processing unit of a device, the non-transitory computer-readable storage medium comprising program code to: 
collect an interface-activity parameter comprising information about data transmissions on a host access interface and/or a flash access interface; 
select a minimum frequency range of a plurality of first frequency ranges when the interface-activity parameter indicates that the device does not perform background operations and has not entered an idle state, and a data transmission mode between a host and the device is Pulse-Width Modulation (PWM) or PWM-auto mode; and 
drive a first clock generator to output a first clock signal at a first frequency falling within the selected minimum frequency range, thereby enabling the host access interface and/or the flash access interface to operate at a first operating frequency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov